
QuickLinks -- Click here to rapidly navigate through this document



Confidential: Use or disclosure of this document is subject
to the restriction on the Confidentiality Statement.


iDEN® Infrastructure Supply Agreement


    This Agreement ("Agreement" or "Supply Agreement") is between
Motorola, Inc., a Delaware corporation, by and through its Global Telecom
Solutions Sector, Telecom Customer Solutions Group with offices at 1301 East
Algonquin Road, Schaumburg, Illinois 60196 ("Motorola", which term shall also
mean, where the context requires, Motorola subsidiaries or subcontractors
involved in providing services or materials for this Agreement) and Nextel
Partners Operating Corp., a Delaware Corporation, with offices at 4500 Carillon
Pt., Kirkland, Washington 98033 ("Customer").

RECITALS:

    Customer or its Affiliates have certain rights to use certain
electromagnetic radio frequencies licensed by the FCC and employs or intends to
employ such frequencies to operate iDEN Systems in the "Area" defined below in
Section 1.

    Customer shall purchase and Motorola shall sell iDEN Systems and, where
required by the Customer, installation and integration services pursuant to the
terms and conditions of this Agreement.

    The Exhibits to this Agreement are incorporated by reference into the
Agreement.

    Motorola and Customer previously entered into a subscriber agreement, as
subsequently amended, for the sale by Motorola and purchase by Customer of
Subscriber equipment for use on the Systems (the "Subscriber Agreement").

AGREEMENT:

    Now therefore, in consideration of the mutual obligations herein contained,
the parties agree as follows:

1.0 Definitions

    Capitalized terms used in this Agreement and the Exhibits shall have the
following meanings:

Acceptance Test Plan

    The Acceptance Test Plan (ATP) is the plan in a Project Agreement or
Motorola Quotation for testing a new System or System Expansion. The ATP
consists of specific tests mutually agreed upon and selected from the Generic
Acceptance Test Plan (GATP) provided in Exhibit "C."

Alternative iDEN Infrastructure Manufacturer

    This term shall have the meaning set forth in Section 2.2.2(a) to the iDEN
Infrastructure 5 Year Supply Agreement, effective January 1, 1999, as amended,
between Nextel Communications, Inc. and Motorola.

Affiliate

    All wholly owned and majority owned and controlled affiliates of Customer
that operate solely in a country where the Customer operates.

--------------------------------------------------------------------------------

® Registered U.S. Patent & Trademark Office.
*** Confidential treatment requested

1

--------------------------------------------------------------------------------

Area

    The geographic area of any of the metropolitan and rural market areas
throughout the United States in which Customer operates or intends to operate an
iDEN System.

Change Order

    Any change agreed to in writing, by Customer and Motorola, that modifies the
type or quantity of Equipment, Software, or Services set forth in a "Purchase
Order" or "Project Agreement", which terms are defined in Section 2.4.

Commercial Service

    The point at which the System or any portion thereof is functional and
operative and has one or more Subscribers, other than Subscribers specifically
connected as part of a test program.

Conditional Acceptance and Final Acceptance

    Conditional Acceptance of a System shall occur as follows:

    With respect to new Systems, Conditional Acceptance shall occur ***shall
occur and be evidenced by a notice signed by Customer when Conditional
Acceptance and substantially all Punchlist items have been resolved.

    With respect to Expansion Product, in the event Customer purchases
installation and integration Services, including an ATP, from Motorola prior to
the date of shipment, ***above with respect to the System.

    For Expansion Product, Equipment or Software purchased without installation
and integration Services, ***and such Expansion Product, Equipment or
Software***. Motorola will warrant the functional operation of Equipment and
Software ***so long as such Equipment and Software is installed by the
Customer***.

Confidential Information

    Software, Documentation, Interfaces, and Specifications and information
transferred pursuant to this Agreement which may include, without implied
limitation, formulas, processes, designs, photographs, plans, samples,
equipment, equipment performance reports, Subscriber lists, pricing information,
studies, findings, inventions, ideas, drawings, schematics, sketches,
specifications, parts lists, technical data, databases, software in any form,
flow charts, algorithms and other business and technical information. The
parties shall use reasonable effort to mark all confidential information as
confidential or proprietary. Excluded from Confidential Information is that
which (i) the recipient had in its possession without confidential limitation
prior to disclosure, (ii) which is independently developed by the recipient,
(iii) which is known or becomes known to the general public without breach of
this Agreement, or (iv) which is received rightfully and without confidential
limitation by the recipient from a third party. Confidential Information shall
be subject to the requirements of Section 12 of this Agreement.

Documentation

    The documentation described in Exhibit "H".

2

--------------------------------------------------------------------------------

Equipment

    Goods, hardware, and products (other than Software) contained in the Price
Book or in a Project Agreement or Motorola Quotation which are supplied by or
through Motorola to be used in conjunction with and as part of an iDEN System.

Expansion Product

    All Fixed Network Equipment, Software, and other products and services
purchased from Motorola to add to or expand a System.

FCC

    The Federal Communications Commission.

FOB

    When used herein shall mean that Motorola shall deliver to Customer's
carrier at a manufacturing site or Motorola facility located within the
Continental United States.

Fixed Network Equipment—FNE

    "FNE" shall mean Motorola supplied Equipment integral to the iDEN System,
including the following major components***.

iDEN

    iDEN is the trademark for Motorola's advanced integrated digital enhanced
network containing the radio-telephone and dispatch communications system that
is described in Exhibit "B".

Implementation Schedule

    The schedule set forth in the Project Agreement or Motorola Quotation for
the System or System Expansion.

Initial Program Load (IPL)

    The Initial Program Load (IPL) Software is delivered with the System or
System Expansion, shall be the most current version of iDEN Software that is in
general release and includes the most current Software necessary to support all
major subsystems or components of the iDEN System as identified in the Price
Book, Project Agreement or Motorola Quotation. A license fee for the System IPL
is identified in the Price Book. Exhibit "N" hereto sets forth alternate IPL
license fees that may be elected by Customer, in whole but not in part, if
Customer meets the qualifications set forth therein.

Interconnect Carrier

    Any local exchange carrier, inter-exchange carrier, or reseller of local or
inter-exchange service that is connected to a System.

Interconnect Facilities

    The medium connecting the iDEN Network Interconnect Switch to the public
switched telephone network or inter-exchange carrier network of any Interconnect
Carrier including termination facilities such as protected termination blocks,
end office termination repeaters and Channel Service Units to permit direct
connection to the System.

3

--------------------------------------------------------------------------------

Interface Licenses

    This term shall have the meaning set forth in Section 10.2 to the iDEN
Infrastructure 5 Year Supply Agreement, effective January 1, 1999, as amended,
between Nextel Communications, Inc. and Motorola.

Price Book

    Motorola's iDEN® Infrastructure Price Book, which is kept by Motorola on the
iDEN web site for use in the United States and worldwide, as appropriate, and
updated periodically by Motorola.

Punchlist

    The list, prepared during the ATP and the ***subsequent to the date of
Conditional Acceptance and finalized no later than ***subsequent to the date of
Conditional Acceptance, which sets forth those items, if any, identified by
Customer in good faith and agreed to by Motorola (which agreement Motorola shall
not unreasonably withhold or delay) where the System or System Expansion or
Expansion Product fails to comply with the applicable specifications and
performance standards set forth in Exhibit "B" and the ATP.

RF

    Radio Frequency.

Services

    Services shall be as defined in the Price Book or Motorola Quotation.

Site

    Each of the physical locations comprising the System, which contains FNE,
including the geographic location that houses the iDEN mobile switching office
equipment.

SMP

    The Software Maintenance Program defined in Exhibit "E".

Subscriber

    A person who uses the System entitling the System operator to revenue.

Software

    The object-code or, in limited cases, source code computer programs
furnished by Motorola to Customer for use solely in conjunction with the
specific FNE identified in the Price Book, Project Agreement or Motorola
Quotation and licensed under the terms and conditions of the Software License in
Exhibit "F".

Subscriber Unit

    Any manufactured and assembled, mobile or portable, iDEN telecommunications
unit intended for use by any Subscriber.

4

--------------------------------------------------------------------------------

System

    A "System" shall be defined as a specified grouping of Equipment, Software
and related Services for an MSO, RSO, or CSO supplied by or through Motorola for
the construction of a digital mobile network to provide mobile integrated
services for a geographic area utilizing the basic iDEN technology platform.

System Expansion

    A "System Expansion" shall be defined as a specified grouping of Equipment,
Software and related Services for modification of an MSO, RSO, or CSO utilizing
the basic iDEN technology platform, and supplied by or through Motorola as a
single order or a group of related orders which are received by Motorola within
***from the date on which Motorola received the first of such related orders,
unless otherwise agreed to, having an aggregate minimum purchase price of***.
The specific grouping shall be ordered for the modification of the existing
design, or to increase the capabilities or capacities of Customer's existing
iDEN System.

System Integration

    "System Integration" shall be as defined in Section 2.2.2(a).

Technical Definitions

    The definitions set forth in Exhibit "B" shall have the same meaning herein.

2.0 Scope of Agreement: Implementation

2.1Customer agrees to purchase/license from Motorola and Motorola agrees to
sell/license iDEN Systems, System Expansions, Equipment, Software, and Services
at prices set forth in the Price Book or applicable Motorola Quotation. ***The
prices for goods and services set forth in the Price Book are set forth in
***unless specifically noted to the contrary. All Software shall be licensed per
the terms and conditions set forth in Exhibit "F".

2.2System Strategy

2.2.1System Integration: Motorola and Customer agree that during the term of
this Agreement Motorola will continue to be the only System integrator for
Customer's iDEN Systems. "iDEN System Integration" shall include but not be
limited to System architectural design, FNE Testing, iDEN standards, etc. All
major iDEN switching components that comprise the FNE will be procured through
Motorola. The parties agree to continue to work jointly to enhance the iDEN
technology by:

a)Consulting ***; and

b)Following the ***process to define new features; and

c)***;

d)Pursuing an action plan to attain ***via changes in System design, System
architecture, operational procedures, and other vendors actions; and

e)Working to strengthen public awareness of the iDEN brand.



2.2.2Vendor Substitution:  While the parties will continually search the market
for new vendors that can enhance overall iDEN performance, changes in hardware
and/or software vendors***. If a change in hardware and/or software vendor(s) is
at the request of the

5

--------------------------------------------------------------------------------

Customer, ***multiple vendor(s), retrofit of existing Systems, and ***the
introduction of an Alternative iDEN Infrastructure Manufacturer.

2.3Motorola and Customer shall each appoint a Program Manager for each project.
Each such Project Program Manager shall have the responsibility to make good
faith efforts to resolve problems and disputes prior to initiating the dispute
resolution procedures set forth in Section 30. Other responsibilities are as
follows:

2.3.1The responsibilities of the Motorola Program Manager shall include:

a.Serve as the primary Customer contact for the project.

b.Serve as the focal point for all Motorola internal plant and field issues.

c.Deliveries, subcontracts, installation, System testing and integration,
documentation, training and all duties required to coordinate any work of the
various Motorola team members required by the Customer.

d.Clarify the final definition of all Customer and project requirements.

e.Establish a detailed project schedule and oversee accomplishment of project
milestones.

f.Establish the project team structure and staffing.

g.Establish and maintain project reporting and measurement procedures.

h.Meet regularly with Customer's Program Manager to review progress and project
issues.

i.Facilitate within Motorola Customer's order placement and order acceptance
procedures.



2.3.2The responsibilities of the Customer Program Manager shall include:

a.Serve as primary Motorola contact for the project.

b.Serve as the focal point for all Customer internal and field issues.

c.Schedule and oversee accomplishment of project milestones.

d.Review and approve accomplishment of project milestones.

e.Disseminate project reports and measurement procedures within Customer's
organization.

f.Approve all modifications to specifications.

g.Approve and acquire all Sites, notify the Motorola Program Manager of Site
availability, and coordinate Motorola's access to the Sites.

h.Meet regularly with the Motorola Program Manager to review progress and
project issues.



2.4Customer shall order Equipment, Software, Services, and System or Expansion
Product on "Purchase Order(s)", defined below in Section 2.4.1, provided
however, that any such documents incorporate this Agreement by reference and
state that this Agreement supersedes all terms and conditions of such document.
Purchase Orders shall identify quantities of goods and/or services ordered and
shall include shipping dates and/or shipping locations. All prices shall be as
set forth in the then current Price Book or as specifically provided by Motorola
in a referenced "Motorola Quotation", defined below in Section 2.4.1. For these
purposes, the following statement on a Purchase Order document shall suffice as
such incorporation by reference and supersession:

"All terms and conditions of the Nextel Partners Operating Corp./ Motorola, Inc.
iDEN® Infrastructure Supply Agreement, dated as of November 1, 2000, as amended,
shall apply to this purchase order and shall supersede and replace any
preprinted or other terms and conditions contained herein."

6

--------------------------------------------------------------------------------

Standard Equipment order lead times and installation period shall be as set
forth in the Price Book, as modified by Motorola from time to time. If a
Purchase Order makes reference to a valid Motorola Quotation, such Motorola
Quotation shall become incorporated into such Purchase Order when the latter
becomes effective. At Customer's request, Motorola shall use commercially
reasonable efforts to reduce lead times. If shortening any such lead time
requires an extra fee, Motorola shall provide Customer such option.

2.4.1Additional Definitions:

(a)Authorized Signatory.  For the purposes of Section 2.4, an "Authorized
Signatory" is a person authorized by Customer or by Motorola to execute or
acknowledge Purchase Orders, Project Agreements, Motorola Quotations, or
amendments thereto. Each party shall provide the other written notice of its
respective Authorized Signatories and changes to same.

(b)Purchase Orders.  A "Purchase Order" is a purchase order on a form provided
either by Customer or by Motorola, provided that such form contains the
preceding requirements for incorporation by reference and supersession. A
Purchase Order may be either associated with a "Project Agreement", defined
below, or not so associated. A non-associated Purchase Order will be billed
***upon shipment, with payment due within ***of such invoice. A Purchase Order
in proper form and executed by Customer becomes effective upon acceptance by
Motorola pursuant to Motorola's order acknowledgment procedures or other
notification. For all Customer purchases, Motorola shall provide acknowledgment
to Customer. If Customer subsequently requests a change to the scope of work
required pursuant to a Purchase Order, Motorola may propose additional charges
and address schedule impact for such changed scope of work. All Purchase Orders
or Change Orders shall be signed by an Authorized Signatory of Customer.

(c)Project Agreements.  "Project Agreements" are defined in Exhibit "A". Project
Agreements shall identify all Purchase Orders related to the Project Agreement.
The Project Agreement is not intended as a reconciliation document, nor is a
Project Agreement intended for the purchase of Equipment, Software, and/or
Services. If Customer requests changes to the scope of the work required for an
executed Project Agreement, Motorola may propose additional charges and/or
schedule revisions for such changed scope of work.

(d)Motorola Quotations.  "Motorola Quotations" are written quotations provided
by Motorola to Customer for Equipment, Software, and/or Services that are not in
the Price Book or require customization or deviate in any way from standard
product or service offering detailed in the Price Book. Such quotations may
include related terms and conditions, including pricing. All Motorola Quotations
are subject to this Agreement, and any terms and conditions in a Motorola
Quotation inconsistent with those in this Agreement are governed by those in
this Agreement; provided, however, if the parties intend to customize or deviate
in any way from standard product or service offering detailed in the Price Book,
such customization or deviation must be explicitly acknowledged as to the
particular Equipment, Software, and/or Services in the Motorola Quotation, and
in such situations the particular deviations explicitly set forth in the
Motorola Quotation shall control over the Price Book. If after Motorola's
acknowledgment, Customer makes changes to the scope of the work required for the
Motorola Quotation, Motorola may propose additional charges and/or schedule
revisions. If requested by Customer, Motorola shall use commercially reasonable
efforts to seek reduction of lead time on third party product impacting
Customer's schedule. If

7

--------------------------------------------------------------------------------

shortening any such lead time requires an extra fee, Motorola shall provide
Customer such option.

2.4.2Order Process

Purchase Orders for Price Book items may be completed by Customer without the
need for input from Motorola. Receipt of Purchase Orders will be acknowledged by
Motorola. Non-Price Book items require a Motorola Quotation.

Project Agreements are created by Motorola using the form set out in Appendix I
to Exhibit "A" hereto and sent to Customer for approval. Customer shall review
all documents and indicate its acceptance by signing and returning an executed
copy to Motorola or shall work with Motorola to achieve mutually acceptable
revisions to the proposed Project Agreement, after which both Customer and
Motorola shall execute such revised Project Agreement.

2.4.3Changes in Purchase Orders and Project Agreements

(a)Purchase Order Modification.  Any modification after such Purchase Order has
been accepted by Motorola other than cancellation shall be made only by written
mutual agreement accompanied by a revised or replacement Purchase Order executed
by an Authorized Signatory of Customer, except for the type of changes set forth
below ("Purchase Order Adjustments"):

(i)Changes to Customer requested ship dates, not to exceed ***extension;

(ii)Changes to shipping locations to an alternate authorized Customer location.

Purchase Order Adjustments may be made by the agreement of one Authorized
Signatory from Customer and one Authorized Signatory from Motorola, provided
that such agreement is confirmed via contemporaneous faxed or emailed
confirmations exchanged between Customer and Motorola.

(b)Purchase Order Cancellation.  Customer may cancel a Purchase Order without
charge up to ***after the order, provided that shipment has not occurred. Unless
otherwise specified in a proposal, reasonable and customary cancellation fees as
set forth in the Price Book shall apply.

(c)Project Agreement Modification and Cancellation.  Any modification or
cancellation of a Project Agreement shall be made only by written amendment
executed by Authorized Signatories from each party. After the execution of a
Project Agreement or amendment, any change or cancellation by Customer to an
associated Purchase Order requires execution by Customer and Motorola of an
amendment to such associated Project Agreement. Should such Purchase Order
change or cancellation by Customer change the Project in such a way that the
remaining associated Purchase Orders no longer constitute a System or System
Expansion, as defined for the purposes of Exhibit "A", then the payment terms
for all such associated Purchase Orders shall revert to ***of the purchase price
upon shipment. Customer shall pay such invoices within ***of issuance.

3.0 Obligations of Customer

    Customer shall:

3.1Design the RF coverage plan and frequency plan for each Area including but
not limited to Site location, frequencies at each Site, RF coverage from each
Site, co-channel interference caused from one Site to another Site, co-channel
interference from non-Customer sites.

8

--------------------------------------------------------------------------------

3.2Procure necessary FCC radio station licenses together with such other
authorizations as may be required to construct and operate the System, including
without implied limitation, Site building permits, zoning variances, and any
other required approval or authorizations from appropriate government and other
authorities, including but not limited to the FCC, and any required
authorizations from any local agencies. Assume the responsibility for
interfacing with appropriate carriers and other providers for the provision of
Interconnect Facilities, electrical power and Customer-supplied equipment in
accordance with the Implementation Schedule.

3.3Make all legal arrangements and pay all expenses that may be required, to
Site owners or to others, to construct and operate each Site in accordance with
the provisions of this Agreement.

3.4Bear the costs of its own legal fees, as well as charges for Site
acquisition, Interconnect Facilities, telephone and utility charges and other
services and items being supplied by Customer under this Agreement. Provide
ingress and egress to Sites, as requested by Motorola, and have Sites available
for timely installation of System Equipment.

3.5Negotiate in good faith the Implementation Schedule and adhere to the
schedule for performance of the responsibilities set forth therein.

3.6Negotiate in good faith the Punchlist for the System or System Expansion and
Expansion Product prior to the expiration of the ***period following the date of
Conditional Acceptance.

3.7Not unreasonably withhold either Conditional or Final Acceptance or any other
approvals required under this Agreement.

3.8Assume responsibility for diagnosis, analysis, isolation, and remedy of
problems in the Interconnect Facilities or at the Interconnect Carrier side of
the interface with the System.

3.9Furnish necessary databases to Motorola in accordance with the Implementation
Schedule.

3.10Make payments according to the schedule set forth in Section 6 of this
Agreement.

3.11As required, purchase or provide the services set forth in Exhibit "D".

3.12Assume responsibility for lawful operation of the System.

3.13Be responsible for the timely transportation of all Equipment from the FOB
shipment point to the sites.

3.14Provide and assume all associated costs for warehousing, storage, inventory,
and staging of Equipment prior to transport to the installation sites.

3.15Use reasonable best endeavors to provide secure covered storage areas at
each Site and unrestricted access to Motorola and its identified Contractors
(those Motorola has notified Customer will be going on the sites) to each Site
on a 24-hour basis.

3.16Furnish and install suitable environmental control facilities in each
building.

3.17Provide telephone company network configuration including dial plan and
design.

3.18Within ***after the execution date of any Project Agreement or Motorola
Quotation, or at such time as may be agreed by Customer and Motorola, make
available the technical details of any and all Customer-supplied equipment to
which the System must be interfaced. Also provide technical liaison personnel on
a full-time basis with the knowledge of Customer-supplied equipment.

3.19Provide any outside cable support bridges required, coaxial, and
transmission line access ports into the buildings, inside conduit or cable
ducts, any necessary inside floor trenches and cable raceways required for
installation.

3.20Provide insurance coverage for all Equipment from FOB point.

3.21In response to Motorola's reasonable request, use reasonable best efforts to
provide Motorola with information as may be required to enable Motorola to
comply with all applicable laws and regulations.

9

--------------------------------------------------------------------------------



3.22Provide all Site development services and engineering drawings as set forth
in Exhibit "D", in order to enable Motorola to install and integrate the System
in accordance with the agreed upon schedule set forth in the Implementation
Schedule.

3.23Provide capable technical personnel in order to be trained in the operation
and maintenance of the System and to interface with Motorola with regard to
operational and maintenance issues.

3.24Perform all other obligations set forth in this Agreement and any other
agreement delivered in connection herewith.

3.25Provide forecasts in good faith for Equipment and Services, addressing***,
provided that such forecasts shall not constitute commitments to purchase
Equipment and Services or to submit orders for Equipment and Services. These
forecasts may be revised by the Customer at any time and for any reason.

3.26Provide Motorola with reasonable notice of any anticipated delay in
Customer's performance hereunder.

4.0 Obligations of Motorola

    Motorola shall:

4.1Conduct analyses to determine the required material, effort, and services
necessary for installation and integration at no extra cost.

4.2Negotiate in good faith Implementation Schedules and perform according to
such Schedules.

4.3Negotiate in good faith the Punchlist for the System or System Expansion and
Expansion Product prior to the expiration of the ***period following the date of
each respective Conditional Acceptance.

4.4Install the MSO Equipment and adjust the System or System Expansion to the
standards set out in Exhibits "B" and "C" and in compliance with Exhibit "D".

4.5Keep Customer advised of modifications required on a timely basis.

4.6Provide, at a reasonable cost to Customer, a retrofit package for any change
in standards subsequently put into effect by the industry, the government,
regulatory agencies, as well as those promulgated by Motorola.

4.7Continue to develop operability and reliability improvements to iDEN
technology over time to reduce the Customer's cost of ownership on a per
Subscriber basis and continue to develop and implement new feature
functionalities agreed to by the parties throughout the term of the Agreement.

4.8When requested to by Customer, review the frequency plan prepared by Customer
or Customer's consultant at no additional charge to Customer. Because of
differences in radio coverage and interference models and the timeframe of
implementation, this review will not be a complete detailed alternate
engineering of the System design, but rather a review of selected design
elements in sample areas. It is understood that Motorola's obligation is only to
review the frequency plan as an accommodation to Customer. Motorola shall not
recalculate or verify the frequency plan preparer's work and shall have no
responsibility or liability whatsoever based on this review.

4.9Not divert to another customer any Equipment scheduled for delivery to
Customer pursuant to an accepted Purchase Order, Project Agreement or Motorola
Quotation without Customer's approval.

10

--------------------------------------------------------------------------------

4.10Make spares and replacement parts available***. Motorola may substitute
equivalent products subject to Section 9.0. Spare and replacement parts prices
shall be at the then current Motorola prices.

4.11Install and integrate the System or System Expansion and Expansion Product
in compliance with all applicable federal, state and local laws and all rules
and regulations promulgated pursuant thereto including all FCC approvals and
certifications.

4.12Use commercially reasonable efforts to accept Customer's orders, to make
timely delivery and to install and integrate the System or System Expansion
according to the Schedule set forth in the Implementation Schedule.

4.13Use commercially reasonable efforts to remedy all Punchlist items, defects
and problems during the warranty and maintenance periods.

4.14In response to Customer's reasonable request, provide Customer with
information known to Motorola which may be required to enable Customer to comply
with all applicable laws and regulations.

4.15Use skilled personnel, competent to perform assigned tasks.

4.16Perform all other obligations set forth in this Agreement and any other
agreement delivered in connection herewith.

4.17Provide Customer with reasonable notice of any anticipated delay in
Motorola's performance hereunder.

4.18Prior to shipment Motorola will obtain type approval for any Equipment sold
herein that requires type approval in the Area.

4.19For any new product development Motorola shall propose special terms and
conditions associated with the purchase of such new product for the parties'
approval.

4.20All equipment sold to Customer hereunder is new and Motorola will provide
any documents which may be reasonably requested by Customer evidencing this
fact.

4.21At the time or times contemplated herein for the transfer of title to any
Equipment included in the System, Motorola shall convey to Customer all rights
in and good title to such Equipment by appropriate title documents. Title to
Software shall not be conveyed to Customer at any time.

5.0 Site Configurations

    This Agreement, and the prices provided in the Price Book, Project Agreement
and Motorola Quotation, are predicated on the use of certain Site configurations
provided by Customer. Customer is free to alter Site configurations during the
course of performance of this Agreement. However, changes in site configurations
may result in either increased or decreased costs for BSC equipment, MPS
equipment and other related FNE and Services.

6.0 Payment and Pricing

6.1General Payment Terms

Customer shall pay to Motorola the price of subsystem Equipment and Software
components and related Services, as set forth in the Price Book in effect at the
time of such Equipment order or applicable Motorola Quotation, and will use an
appropriate Company purchase order

11

--------------------------------------------------------------------------------

to order all Equipment, Software and/or Services in United States dollars,
according to the following terms and payment schedules:

6.1.1The Price Book contains standard lead times (which are updated as market
conditions change) and expedite fees which are incorporated by reference herein.
Motorola does not warrant that lead times can be moved in. At times Motorola can
move in such lead times by paying Motorola's suppliers expedite fees, paying for
overtime or other methods. If Motorola is requested to perform in such times
Customer shall pay the expedite fees set forth in the Price Book. The lead times
set forth in the Price Book will be shown for both cases where the product is
forecasted and when it is not forecasted.

6.1.2For all ***and for all ***purchased by Customer hereunder, Motorola shall
invoice ***of the purchase price upon shipment. Customer shall pay such invoices
within ***of issuance.

For all ***purchased by Customer hereunder other than ***Motorola shall invoice
***of the purchase price upon shipment, ***of the purchase price upon
Conditional Acceptance and ***upon Final Acceptance. ***Customer shall pay such
invoices within ***of issuance.

Motorola shall, from time to time, set open account credit limits for the
Customer and notify customer of such limits.

6.1.3Taxes, duties and fees: Exclusive of corporate and personal income taxes,
all taxes applicable to this transaction, including but not limited to sales,
lease, service rental, use, property, wage, occupation, value added or similar
taxes, customs and import duty, and any similar provincial or local government
obligations shall be borne by Customer. Upon Motorola's request, Customer shall
produce sufficient evidence within ***of such request to prove that Customer has
fulfilled its obligation relating to all taxes, duties, and fees. If any such
taxes, duties, or fees are determined by the applicable taxing authorities to be
applicable to this transaction and, notwithstanding Customer's responsibility,
Motorola is required to pay or bear the burden thereof, then the prices set
forth in the Price Book, Project Agreement or Motorola Quotation shall be
increased by the amount of such taxes and any interest or penalty, and Customer
shall pay to Motorola the full amount of any such increase no later than
***after receipt of an invoice. Motorola shall, where possible, use reasonable
efforts to minimize Customer's tax burden unless, in Motorola's sole judgment,
the effort and/or result would be to Motorola's detriment.

6.1.4The licensing fee for Software is set forth in the Price Book. Subsequent
purchases of Equipment, increases to capacity, SMP renewals or new features***,
as set forth in the Price Book or as specifically proposed by Motorola. Exhibit
"N" hereto sets forth alternate IPL license fees that may be elected by
Customer, in whole but not in part, if Customer meets the qualifications set
forth therein. In the event there is an Alternate Infrastructure Manufacturer,
the parties shall agree to a new method of ***or, if the parties cannot agree,
revert to the ***as it appears in the Price Book. All Software shall be licensed
per the terms and conditions set forth in Exhibit "F".

The software ***offered in Exhibit "N" is valid only for the purchase of ***as a
package from Motorola. If any Motorola ***hardware is purchased directly from a
third party source, the ***shall be charged in addition to any applicable fees
set forth in Exhibit "N". Motorola does not accept any liability for System
integration or warranty obligation for such separately purchased hardware or
software, and if Motorola is called on any warranty claim or other service
request involving such hardware or software, Customer ***such calls.

6.1.5Except as provided in Section 6.1.8, Customer shall pay for any training
ordered by the Customer per the Price Book and other appropriate agreements.

12

--------------------------------------------------------------------------------

6.1.6Subject to the conditions contained in 4.11, any costs required to modify
the System in order to comply with local codes or regulations shall be
Customer's responsibility.

6.1.7For any amount due hereunder which remains unpaid, the Customer shall pay
Motorola ***of the amount due for each month or portion thereof that the amount
remains unpaid.

6.1.8For each ***during the term of this Agreement, Customer shall receive***.
For each group of ***during the term of this agreement Customer shall receive
***. Each *** includes all iDEN technical training courses currently available
in the Exhibit "G" training catalog.

6.1.9All prices quoted herein assume***. Where the customer requires the use
of***, a price increase or decrease equal to the applicable*** will apply.



6.2Method of Payment

Payment shall be made by wire/telegraphic transfer to the following address:

***

6.3Prices Generally

***

6.4***

6.5***

6.6Security Interest

In order to secure outstanding payment obligations hereunder, Customer hereby
grants to Motorola a continuing security interest and right of possession in and
to all equipment sold to Customer under this Agreement whether or not such goods
are manufactured by Motorola, whether now owned or hereafter acquired by
Customer, together with all substitutions, replacements and renewals thereof,
and in all proceeds and products thereof, including without limitation,
insurance proceeds, all termed collateral. Customer agrees to cooperate in
whatever manner necessary to assist Motorola in perfection of the security
interest upon request. Customer represents that its bank covenants do not
prohibit purchase money security interests. Notwithstanding anything in this
Section 6.6 to the contrary, it is the intent of the parties that (i) Motorola
shall have an unencumbered right to establish and maintain purchase money
security interests in the collateral and (ii) any other security interest
created hereunder shall at all times comply with Customer's bank lending
covenants regarding the creation of liens and/or security interests. If an issue
arises in which a security interest created hereunder conflicts with Customer's
bank covenants, the parties, in consultation with the bank, shall take all
reasonable actions to reconcile such conflicts, provided that Motorola's
purchase money security interests in any collateral that has been purchased by
Customer but for which full payment has not been made shall take priority. If
there is any conflict between this Paragraph and any other financing
agreement(s) with Motorola, such financing agreement(s) shall take precedence.

6.7For the purpose calculating quantity discounts hereunder Equipment ***shall
be counted in the same manner as if Customer had ***directly.

6.8Purchase Commitment

Based on ***to the Customer*** as defined in Exhibit "I", the parties agree
***as set forth in Exhibit "I" that***. This ***shall replace*** between the
parties that are ***by Customer. If this Agreement is made effective on or
before November 1, 2000, ***shall apply to ***by ***and***.

13

--------------------------------------------------------------------------------



6.9System Performance

When Motorola and Nextel Communications negotiate liquidated damages
agreement(s) for ***for outages and system uptime for the U.S. market, this
Agreement shall be amended to offer Customer similar agreement(s), which
agreement(s) shall contain *** The calculation metrics shall be consistent with
those used in the Nextel Communications Infrastructure Agreement.

7.0 Acceptance Testing

7.1Customer and Motorola agree that the acceptance testing shall be done for all
new Systems and a modified ATP shall be performed for all System Expansions and
shall be included in all relevant Purchase Orders, Project Agreements, and
Motorola Quotations. The ATP tests shall be chosen from the GATP, as set forth
in Exhibit "C", that Customer and Motorola have agreed to and identified on the
Project Agreement or Motorola Quotation when Customer purchases ATP Services.

This ATP is generic in nature and tests operational features. Should a certain
feature or option not be purchased then it is agreed that portion of the ATP
shall be deleted and will not be performed. Motorola shall supply new sections
to cover new products or features that Motorola develops. The GATP will be
amended to reflect desired practices for testing Systems in Commercial Service.
Customer and Motorola acknowledge that different approaches are required for
Systems in Commercial Service and those acceptable for Systems not in Commercial
Service.

7.2Should Customer request additional testing above and beyond the ATP, these
tests shall not be considered until after Conditional Acceptance of the System
or System Expansion. Motorola shall prepare and present to Customer a quotation
detailing the time and material charges that such additional testing may require
on a time and material basis. ***

7.3Individual Site Tests and the Switch Test shall be performed in accordance
with the ATP as soon as the individual Sites and Switch are completed. The
System Test shall be performed as soon as the Switch and Site Tests are
completed. If all the Sites are not available and operational due to Customer's
failure to obtain the Sites by the required scheduled time as contained in the
Implementation Schedule hereto ("Unavailable Sites"), the tests shall still take
place.

7.4The Areas served by the Unavailable Sites shall not be included in the System
Test. When the Unavailable Sites are operational and available, the Site Test
shall be completed. The existence of Unavailable Sites shall not hold up the ATP
or Conditional or Final Acceptance.

7.5Additional Testing Costs

The cost of obtaining a passing test for each of the items in the ATP is
included in the purchase price of the ATP. Any additional testing requested and
approved by Customer shall be billed to Customer as set forth in Section 7.2.
This includes, but is not limited to, testing due to:

a.Customer's desire for testing not included in the ATP; and

b.Re-testing that is needed because the Customer's Site team makes changes to
agreed schedules to such an extent Motorola needs to materially extend the time
period its ATP team needs to complete the ATP; and

c.RF interference from outside sources; and

d.The need to respond to complaints of third parties alleging Customer's System
interferes with their systems, unless the Equipment sold hereunder is defective
or not operating within licensed parameters; and

14

--------------------------------------------------------------------------------

e.Unavailable Sites.

8.0 Warranty and Software Maintenance Program

8.1FNE Hardware Warranty and Services Warranty

8.1.1FNE is warranted to be free from defects in material and workmanship at
time of shipment and will be warranted***. The ***EBTS Equipment hardware
warranty during the warranty period shall be ***for all shipments that occur
during the effective dates of this Agreement. All other warranty charges shall
be as per the Price Book. Parts will *** except as outlined herein.

8.1.2Customer shall be responsible for the initial level of diagnosis (i.e., for
identification and isolation of FNE hardware problems to the board level), for
hardware, firmware and software removal and replacement, and for sending the
malfunctioning product, packed in a manner to prevent damage, to the***.
Customer shall be responsible for***. When such products or their replacements
are being returned to Customer, Motorola shall***.

8.1.3Parts and labor at the*** to repair or replace defective FNE will be***.

8.1.4In the event a defect occurs during the warranty period Motorola, at its
option, will either repair or replace the product. Any item replaced will be
deemed to be on an exchange basis, and any item retained by Motorola through
replacement will become the property of Motorola. Repaired or replaced parts
shall have a warranty of the greater of the remainder of this warranty period
or***.

8.1.5Motorola represents and warrants that all Services provided hereunder will
be performed in a good and workmanlike manner and in accordance with Motorola's
specifications. In the event that Customer reasonably determines that any work
has not been performed in a good and workmanlike manner or in accordance with
the specifications, Customer shall promptly notify Motorola. If the Services
were defective, then Motorola shall take prompt remedial action to repair or
replace the defective Services at Motorola's cost and expense. 8.2The Warranties
herein do not cover defects, damage, or malfunctions resulting from:

8.2.1Use of the products in other than their normal and customary manner.

8.2.2Misuse, accident, neglect, environmental or Site conditions not conforming
to the specifications for the product as set out in the current Equipment
specifications, or unauthorized access to source or object code or unauthorized
manipulation of Software elements

8.2.3Unauthorized alterations or repairs, use of un-approved parts in the
products or the combination or interfacing of the products, use of "gray market"
parts or components, in each case in a manner not approved by Motorola which
approval shall not be unreasonably withheld or delayed. "Gray market" components
or parts are those components or parts purchased (a) outside the United States
or (b) from unauthorized sellers of such components or parts.

8.2.4An event of Force Majeure.

8.2.5Installation, integration, or movement of products from their original
installation Site that is not in accordance with Motorola hardware configuration
and datafill guidelines.

8.2.6Failure of antennas, lines, or any part of the Interconnect Facilities.

8.2.7Failure of Customer to maintain or provide maintenance for the System
pursuant to Motorola Equipment and Software maintenance agreements, or other
maintenance,

15

--------------------------------------------------------------------------------

substantially in accordance with the Documentation and under the supervision of
one or more individuals who shall have completed appropriate Motorola training.

8.2.8Damage which occurs during shipment of the product to Motorola for warranty
repair.



8.3Except as associated with an agreed-to assignment, the express warranties
herein are extended by Motorola to Customer only and are valid only in the Area.

8.4Software Maintenance Program (SMP)

8.4.1Customer commits to purchase SMP***, and Motorola commits to offer SMP
at***. For the remainder of year 2000,***.

***

8.4.2Motorola warrants that at the time of ATP or delivery of Software, that the
Software will cause the System to operate as required by the ATP. Thereafter,
all reproducible software defects or bugs shall be corrected as part of SMP.

8.4.3Motorola represents and warrants that Software supplied under this
Agreement does not have "Software Traps" designed to permit unauthorized access,
to disable or erase software, hardware or data or to perform any other such
actions.



8.5Non-FNE Products

Non-FNE products are warranted only to the extent provided to Motorola by the
manufacturer or supplier of such product. Motorola shall identify in the Price
Book the extent of third party warranties.

8.6Motorola warrants that each hardware, software, and firmware product
delivered under this Agreement and listed on Exhibit "M" as "Year 2000
Compliant" shall be able to accurately process date data (including, but not
limited to, calculating, comparing, and sequencing) from, into, and between the
year 1999 and the year 2000, including leap year calculations, when used in
accordance with the product documentation provided by Motorola, provided that
all listed or unlisted products (e.g., hardware, software, firmware) used in
combination with such listed product properly exchange date data with it. This
warranty shall extend to date-related defects discovered through January 1,
2001. Customer must notify Motorola, in writing, no later than January 1, 2001
of Product that does not conform to this Express Warranty. The remedied
available for breach of this warranty shall be as defined in, and subject to,
the terms and limitations of Sections 8.1 through 8.5 and Section 8.7. Except as
provided herein, nothing in this warranty statement shall be construed to limit
any rights or remedies provided elsewhere in this Agreement with respect to
matters other than Year 2000 performance.

8.7THE WARRANTIES IN THIS AGREEMENT ARE GIVEN IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, WHICH ARE SPECIFICALLY EXCLUDED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
IN NO EVENT SHALL MOTOROLA BE LIABLE FOR INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL OR PUNITIVE DAMAGES TO THE FULL EXTENT SUCH MAY BE DISCLAIMED BY
LAW.

MOTOROLA WARRANTS THAT FOR THE TERM OF THIS AGREEMENT THAT THE INDIVIDUAL FNE
PRODUCTS WILL OPERATE TOGETHER AS A SYSTEM WITHIN GENERAL OPERATING LIMITS
SPECIFIED IN EXHIBIT "B", SO LONG AS THE AVERAGE SUBSCRIBER USAGE
CHARACTERISTICS OF THE INDIVIDUAL FNE PRODUCTS AT BUSY HOUR DO NOT CAUSE THE
PEAK CAPACITY LIMITS OF INDIVIDUAL FNE PRODUCTS TO BE EXCEEDED AND ANY EQUIPMENT
INSTALLED BY THE CUSTOMER WITHOUT MOTOROLA INTEGRATION AND GATP ASSISTANCE IS
INSTALLED IN ACCORDANCE

16

--------------------------------------------------------------------------------

WITH MOTOROLA HARDWARE CONFIGURATION AND DATAFILL GUIDELINES; BATTERIES ARE
EXCLUDED BUT CARRY THEIR OWN SEPARATE LIMITED WARRANTY FROM THEIR MANUFACTURER.
MOTOROLA DISCLAIMS LIABILITY FOR RF COVERAGE UNDER THIS WARRANTY.

9.0 Product Changes or Substitutions

    At any time during its performance of this Agreement, Motorola may implement
changes in the products set forth in Exhibit "B", modify the drawings and
specifications relating thereto, or substitute therefor products of more recent
design; provided, however, that any such changes, modifications or
substitutions, under normal and proper use:

(1)shall not materially or adversely affect physical or functional
interchangeability or performance (except where there is written agreement
between Customer and Motorola that the change can be made after Customer knows
the effect thereof);

(2)shall not detract from the safety of the product; and

(3)shall be FCC type-accepted, if required.

(4)Motorola shall notify Customer of any change that materially affects
performance of the Equipment.

10.0 Disclaimer of Patent License and Interface Licenses

10.1Nothing contained in this Agreement shall be deemed to grant, either
directly or by implication, any license under any patents or patent applications
of Motorola, except that Customer shall have the normal non-exclusive
royalty-free license to use which is implied, or otherwise arises by operation
of law, in the sale of a product.

10.2If Nextel Communications, Inc. obtains a second source for iDEN
infrastructure Equipment, Motorola shall extend Interface Licenses to qualified
licensees on terms to be negotiated to cover Customer.

11.0 Intellectual Property Indemnity

11.1Motorola shall defend Customer against a claim that Motorola-manufactured
products or latest unmodified release of Software supplied hereunder infringe a
U.S. patent or U.S. copyright, provided that (i) Customer promptly notifies
Motorola in writing of the claim, (ii) Motorola has sole control of the defense
and all related settlement negotiations, and (iii) Customer gives Motorola
information and assistance for the defense of all such claims at Motorola's
expense provided, however, that Customer's failure to provide such notice shall
not relieve Motorola of liability under this Section 11 except to the extent
Motorola was prejudiced thereby. Subject to the foregoing, Motorola shall
indemnify and hold Customer harmless from all payments which by final judgments
in such suits may be assessed against Customer on account of such infringement
and shall pay resulting settlements, costs and damages (including indirect,
incidental, special, consequential, or punitive damages) finally awarded against
Customer by a court of law. IN NO EVENT SHALL MOTOROLA BE LIABLE FOR INDIRECT,
INCIDENTAL, SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES OF CUSTOMER ARISING FROM
INFRINGEMENT OR ALLEGED INFRINGEMENT OF PATENTS OR COPYRIGHTS.

11.2Customer agrees that if Equipment or Software become, or in Motorola's
opinion are likely to become, the subject of such a claim, Customer will permit
Motorola, at its option and expense, either to procure the right for Customer to
continue using such Equipment or Software or to replace or modify same so that
they become non-infringing without affecting the function and capability, and if
neither of the foregoing alternatives is available on terms which are reasonable
in Motorola's judgment, Customer can return Motorola-manufactured products
and/or Software for full credit on the entire unusable portion thereof.

17

--------------------------------------------------------------------------------



11.3Motorola has no liability for any claim of patent or copyright infringement
to the extent based upon adherence to specifications, designs or instructions
furnished by Customer, nor for any claim based upon the combination, operation
or use of any Motorola-manufactured products or Software supplied hereunder with
products, software or data not supplied by Motorola, nor for any claim to the
extent based upon alteration of the products or modification of any software
supplied by entities other than Motorola.

12.0 Confidentiality

12.1From time to time during the performance of this Agreement, the parties may
deem it necessary to provide each other with Confidential Information. The
parties agree:

12.1.1To maintain the confidentiality of such Confidential Information and not
disclose same to any third party, except as provided below or as authorized by
the original disclosing party in writing, or in connection with a public or
private debt or equity offering of securities by any party or its affiliates, or
as required by law or a court or as required for compliance with the United
States federal securities laws, provided no documents shall be given to the
Securities and Exchange Commission ("SEC") until Motorola has had an opportunity
to review them. Any such information that Motorola believes is confidential
Customer will use its reasonable best efforts to get confidential treatment from
the SEC. Such Confidential Information also includes oral and visual
Confidential Information.

12.1.2To restrict disclosure of Confidential Information to employees and
technical, legal and financial consultants who have a "need to know". Such
Confidential Information shall be handled with the same degree of care which the
receiving party applies to its own confidential information but in no event less
than reasonable care.

12.1.3To take precautions necessary and appropriate to guard the confidentiality
of Confidential Information, including informing its employees and consultants
who handle such Confidential Information that it is confidential and not to be
disclosed to others and as to all technical consultants obtain a signed
non-disclosure agreement consistent herewith.

12.1.4That Confidential Information is and shall at all times remain the
property of the disclosing party. No use of any Confidential Information is
permitted except as otherwise provided herein and no grant under any proprietary
rights is hereby given or intended, including any license implied or otherwise.

12.1.5To use such Confidential Information only as required in performance of
this Agreement.



12.2Except as may be required by applicable law, neither party shall disclose to
any third party the contents of this Agreement, the Exhibits or any amendments
hereto or thereto for a period of ***from the date of execution hereof without
the prior written consent of the other except as provided for in Section 12.1.1.

13.0 Trademark and Publicity

    Nothing contained in this Agreement shall be construed as conferring any
right to use any name, trademark or other designation of either party hereto,
including any contraction, abbreviation, or simulation of any of the foregoing,
in advertising, publicity or marketing activities. No publicity, advertising,
etc. with regard to this Agreement or the System which mentions the other party
shall be released without prior written consent of the other party.

18

--------------------------------------------------------------------------------

14.0 Shipment, Delivery and Packing

14.1Motorola may ship products at any time during the "Time Frame" (the interval
between the shipment/implementation date and the completion date for a
particular activity as set forth in the Implementation Schedule) and may invoice
Customer upon shipment as provided in Section 6 of this Agreement. No shipment
of products during said Time Frame shall be considered early for purposes of
invoicing.

14.2Customer shall select the carrier and notify Motorola in writing or instruct
Motorola to use the best available carrier or the carrier most recently used by
Customer, unless Customer notifies Motorola not to use such carrier.

14.3Motorola shall use all reasonable efforts to ship products directly to the
Site or Customer designated warehouse.

14.4In the event that the Site or Customer designated warehouse is not available
to receive Equipment because Customer has not met its obligations hereunder to
receive the products when shipped, Motorola, at its option, upon notice to
Customer, may ship said products to a warehouse in or near the area as
designated by Customer, and Customer shall bear the costs of warehousing,
reloading, transporting, off-loading and moving the products onto the Site when
such Site becomes available.

14.5Shipping documentation shall be developed to the mutual satisfaction of
Customer and Motorola. Shipping terms are FOB manufacturing site or Motorola
facility. The manufacturing site may be other than a U.S. facility.

14.6Motorola shall have the Equipment securely packed so as to withstand
numerous handlings and loading as appropriate for inland, sea and/or air
transportation. Motorola shall take reasonable protective measures to protect
Equipment from weather and shock, considering the different shapes and special
features of the Equipment.

15.0 Title, Indemnity, Insurance

15.1Good title, free and clear of all liens or other encumbrances to the FNE and
other Motorola provided products supplied hereunder and risk of loss for all
such products shall pass to Customer upon delivery FOB point of shipment.

15.2The above notwithstanding, title to Software and underlying intellectual
property rights (i.e., patents, copyrights, proprietary and confidential
information, and know-how) belonging to Motorola or any other third party shall
remain with Motorola or such third party. This Agreement only grants a right to
use such Software.

15.3All Equipment sold to Customer hereunder is new and Motorola will provide
any documents which may be reasonably requested by Customer evidencing this
fact.

15.4DURING THE TERM OF THIS AGREEMENT THE PARTIES SHALL INDEMNIFY AND HOLD
HARMLESS EACH OTHER TOGETHER WITH THEIR DIRECTORS, OFFICERS, AGENTS, EMPLOYEES,
AFFILIATES AND SUBSIDIARIES FROM ANY AND ALL LOSS, DAMAGE, EXPENSE, JUDGMENT,
LIEN, SUIT, CAUSE OF ACTION, DEMAND OR LIABILITY (COLLECTIVELY, "LOSS") FOR
PERSONAL INJURY (INCLUDING DEATH) AND TANGIBLE PROPERTY DAMAGE WHICH MAY BE
IMPOSED ON OR INCURRED BY ONE PARTY ARISING DIRECTLY OUT OF THE INTENTIONAL
MISCONDUCT OR NEGLIGENT ACTS OR OMISSIONS OF THE OTHER, ITS AGENTS,
SUBCONTRACTORS, OR EMPLOYEES DURING THE PERFORMANCE OF ANY WORK HEREUNDER. THE
INDEMNIFYING PARTY SHALL, AT ITS SOLE EXPENSE, DEFEND ANY SUIT BASED UPON A
CLAIM OR CAUSE OF ACTION WITHIN THE FOREGOING INDEMNITY

19

--------------------------------------------------------------------------------

PROVISION AND SATISFY ANY JUDGMENT THAT MAY BE RENDERED AGAINST THE OTHER
RESULTING THEREFROM, PROVIDED THAT THE INDEMNIFYING PARTY SHALL BE GIVEN
(I) PROMPT NOTICE OF ANY SUCH CLAIM OR SUIT; AND (II) FULL OPPORTUNITY TO DEFEND
SUCH CLAIM OR SUIT; PROVIDED, HOWEVER, THAT FAILURE TO PROVIDE SUCH NOTICE SHALL
NOT RELIEVE THE INDEMNIFYING PARTY OF LIABILITY UNDER THIS SECTION EXCEPT TO THE
EXTENT THE INDEMNIFYING PARTY WAS PREJUDICED THEREBY. THE INDEMNIFIED PARTY MAY,
AT ITS ELECTION, PARTICIPATE IN THE DEFENSE OF ANY SUIT, AND SHALL COOPERATE
FULLY IN DEFENDING ANY CLAIM OR SUITS. THE INDEMNIFYING PARTY SHALL PAY ALL
COSTS, EXPENSES, AND REASONABLE ATTORNEY'S FEES INCURRED BY THE INDEMNIFIED
PARTY IN CONNECTION WITH ANY SUCH SUIT OR IN ENFORCING THIS INDEMNITY PROVISION,
PROVIDED A VALID CLAIM IS PRESENTED.

WITHOUT LIMITING THE FOREGOING PARAGRAPH, EACH PARTY SHALL INDEMNIFY AND HOLD
HARMLESS THE OTHER PARTY, ITS DIRECTORS, OFFICERS, AGENTS, EMPLOYEES, AFFILIATES
AND SUBSIDIARIES FROM ANY AND ALL LOSS, AS DEFINED IN THAT PARAGRAPH, WHICH IS
BASED UPON OR ALLEGED TO ARISE FROM, ANY STATEMENT, REPRESENTATION, INFORMATION
OR OTHER COMMUNICATION MADE BY THE PARTY, ITS OFFICERS, EMPLOYEES, UNDERWRITERS,
OR AGENTS TO OFFEREES, PURCHASERS OR POTENTIAL CUSTOMERS OF CUSTOMER STOCK OR
OTHER SECURITIES, INCLUDING BUT NOT LIMITED TO ANY STATEMENT, REPRESENTATION,
INFORMATION OR OTHER COMMUNICATION CONCERNING THIS AGREEMENT, THE IDEN SYSTEM,
SPECIALIZED MOBILE RADIO SYSTEMS OR TECHNOLOGY IN GENERAL AND INCLUDING BUT NOT
LIMITED TO ANY LOSS ARISING UNDER APPLICABLE SECURITIES LAWS.

15.5Customer and Motorola each shall be named as additional insured under the
other's comprehensive general liability policy for claims arising out of work
performed hereunder (which includes but is not limited to product and public
liability, property and all risk insurance).

16.0 Force Majeure—Excusable Delay

16.1Neither party shall be liable for delays in delivery or performance, or for
failure to manufacture, deliver or perform when caused by any of the following
which are beyond the reasonable control of the delayed party:

16.1.1Acts of God, acts of the public enemy, acts or failures to act by the
other party, acts of civil or military authority, governmental priorities and
regulatory actions, strikes or other labor disturbances, hurricanes,
earthquakes, fires, floods, epidemics, embargoes, war, riots, delays in
transportation, and loss or damage to goods in transit, or;

16.1.2Inability on account of causes beyond the reasonable control of the
delayed party or its suppliers to obtain necessary products, components,
services, or facilities.



16.2In the event of any such delay, the date of delivery or performance shall be
extended for a period equal to the period of time lost by reason of the delay.
If any such delay lasts for more than***, Customer and Motorola shall consult
with one another for the purpose of agreeing upon the basis on which the delayed
party shall resume work at the end of the delay. If no reasonable solution to
the delay is available, then either party may, by written notice, cancel that
portion of the Agreement which is delayed, and adjust the Agreement price
appropriately.

20

--------------------------------------------------------------------------------

17.0 Termination

17.1Either party may terminate this Agreement without liability by the giving of
notice, in accordance with Section 23, if (i) the other makes a general
assignment for the benefit of creditors or goes into compulsory or voluntary
liquidation, (ii) if a petition in bankruptcy or under any insolvency law is
filed by or against the other and such petition is not dismissed within ***after
it has been filed, or (iii) the other shall commit any material breach of its
obligations hereunder.

    In the case of any material breach, neither party shall terminate this
Agreement unless and until the other shall have failed to cure such breach
within*** after it shall have been served with a notice, in accordance with
Section 23, (i) stating the nature of the breach, (ii) requiring that the breach
be cured, and (iii) stating its intention to terminate the Agreement if
compliance with the notice is not met.

17.2The termination of this Agreement shall not affect or prejudice any
provisions of this Agreement which are expressly or by implication provided to
continue in effect after such termination.

17.3If this Agreement is terminated for any reason other than a breach by
Motorola, Motorola shall have the right to determine whether any unfilled
Purchase Orders, Project Agreements, or Motorola Quotations in existence at the
time of such termination shall be completed under the terms of this Agreement or
canceled.

18.0 Limitation of Liability

    NEITHER PARTY, EXCEPT AS SPECIFICALLY OTHERWISE PROVIDED HEREIN, WHETHER AS
A RESULT OF BREACH OF AGREEMENT, WARRANTY, TORT (INCLUDING WITHOUT LIMITATION
NEGLIGENCE), PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT, OR OTHERWISE, SHALL
HAVE ANY LIABILITY FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT
LIMITED TO, LOSS OF PROFIT OR REVENUES, LOSS OF USE OF THE PRODUCTS OR ANY
ASSOCIATED EQUIPMENT, COST OF CAPITAL, COST OF SUBSTITUTE PRODUCTS, (EXCEPT
REPLACEMENT PRODUCTS UNDER SECTIONS 9 AND 13), FACILITIES OR SERVICE, OR
DOWNTIME COSTS OR CLAIMS OF THIRD PARTIES TO THE FULL EXTENT SUCH MAY BE
DISCLAIMED BY LAW.

19.0 Assignment—Resale of Equipment

19.1***Motorola reserves the right to relicense the software in countries
Motorola is concerned over intellectual property rights or to users not approved
by Motorola. Any sale-leaseback of equipment by the Customer ***to provide
appropriate waivers. Re-licensing to Customer Affiliates shall be based upon
rework fees and other expenses Motorola incurs, if any.

19.2The Agreement shall accrue to the benefit of and be binding upon the parties
hereto and any successor entity into which either party shall have been merged
or consolidated or to which either party shall have sold or transferred all or
substantially all its assets. Specifically, Motorola may assign this Agreement,
provided that Motorola, Inc. shall remain liable for performance hereunder. This
Agreement shall not be otherwise assigned by either party without the prior
written consent of the other party. In conjunction with any agreed to assignment
of this Agreement, Motorola agrees to license the assignee pursuant to the terms
set forth in Exhibit "F". A reasonable new Software License Fee may be required
of any successive owner of iDEN infrastructure Equipment.

19.3Notwithstanding anything to contrary elsewhere in this Agreement, Customer
may pledge, mortgage or otherwise assign all or any portion of this Agreement or
any orders hereunder (or any combination thereof) to one or more providers of
debt or equity financing (provided any such intended assignee is not a person or
entity listed on the United States Department of Commerce Denied Parties List or
to a person or entity residing in a country to which export of the iDEN

21

--------------------------------------------------------------------------------

Equipment is prohibited under United States law) upon terms and conditions
satisfactory to Customer, provided that (i) Customer will remain liable for all
obligations arising out of this Agreement, (ii) the assignee agrees in writing
that the terms and conditions of this Agreement shall apply to and be binding
upon the assignee to the same extent as Customer, to the extent that the
assignee is exercising any right under this Agreement, (iii) in addition to any
rights conferred on the assignee, and Customer shall be treated as having placed
the order and paid for purchases for purposes of all rights and benefits
available to Customer under this Agreement.

19.4Motorola retains the right to subcontract, in whole or in part, any effort
required to fulfill its obligations under this Agreement, provided Motorola
shall remain liable for performance hereunder.

19.5***

19.6The parties acknowledge that the resale restrictions herein apply to
infrastructure equipment only. The Subscriber Agreement deals with subscriber
unit warranty and licensing pass through. However, it is understood that
Subscriber Units are expected to be sold to end users.

20.0 Switch in Technology

20.1If Customer determines that iDEN technology is no longer suited to its needs
in part or in whole and consequently commercially viable to provide reliable
digital dispatch, short message service, voice interconnect, circuit switched
data and packet data services, Customer shall give notice of such determination
to Motorola describing, with reasonable specificity any technology failure(s)
and/or the reasons for Customer's determination at ***("Alternate Technology").

20.2In the case of a switch to an Alternate Technology that Motorola
manufactures or elects to manufacture, Customer shall give Motorola the
opportunity to supply ***of Customer's needs of the Alternate Technology for
infrastructure equipment of the Alternate Technology for a period ***following a
public announcement to change the technology.

20.3If Customer makes a switch to Alternate Technology and Customer fails to
maintain operational iDEN infrastructure equipment at the majority of its
commercial cell sites deployed at the date such switch is first publicly
announced, all financing outstanding by Motorola or its affiliates to Customer
and its wholly owned or controlled subsidiaries shall become immediately due and
payable upon written notice by Motorola to Customer.

21.0 Governing Law

    The validity, performance, and all matters relating to the effect of this
Agreement and any amendment hereto shall be governed by the laws of the State of
Illinois, USA, without regard to its conflicts of laws provisions.

22.0 Order of Precedence

    In the event of an inconsistency in this Agreement, the inconsistency shall
be resolved by giving precedence in the following order:

22.1This Agreement and duly executed amendments thereto, with the latest
amendment precedence over earlier amendments;

22.2Exhibit "F" and all duly executed Amendments to Exhibit "F";

22.3The Price Book, as may be amended from time to time by Motorola;

22.4Purchase Orders and duly executed Change Orders thereto, with the latest
Change Order taking precedence over earlier Change Orders;

22

--------------------------------------------------------------------------------

22.5Project Agreements or Motorola Quotations and duly executed Change Orders
thereto, with the latest Change Order taking precedence over earlier Change
Orders;

22.6All other Exhibits in alphabetical order and all duly executed Amendments or
Change Orders to said Exhibits.

    Pursuant to Section 2.4, Purchase Orders will be used only to identify the
quantity, location, and Customer Requested ship date for Equipment, Software or
Services ordered. No pre-printed or other terms and conditions on such Purchase
Orders shall apply, and the terms and conditions herein shall control.

23.0 Notice

23.1Notices required to be given by one party to another shall be deemed
properly given if reduced to writing and personally delivered or transmitted by
recognized express mail, by registered or certified post to the address below,
postage prepaid, or by facsimile with a confirmation of transmission printed by
sender's facsimile machine, and shall be effective upon receipt.

23.1.1Customer shall receive notices as follows:

Nextel Partners Operating Corp.
4500 Carillon Pt.
Kirkland, WA 98033
Attention: Chief Technical Officer
*** With a copy to:

Nextel Partners, Inc.
4500 Carillon Pt.
Kirkland, WA 98033
Attention: General Counsel
***

23.1.2Motorola shall receive notices as follows:

Motorola, Inc.
Global Telecom Solutions Sector
Telecom Customer Solutions Group
North American Region
1301 East Algonquin Road
Schaumburg, Illinois USA 60196
Attention: Vice President and Director iDEN North American Operations
***

With a copy to:

Motorola, Inc.
Global Telecom Solutions Sector
Customer Commercial Relations
North American Region
1301 East Algonquin Road
Schaumburg, Illinois 60196
Attention: Director, Contracts and Regulatory
***

23.2Either party may change the addresses for giving notice from time to time by
written instructions to the other of such change of address.

23

--------------------------------------------------------------------------------

24.0 Survival of Provisions

    The parties agree that where the context of any provision indicates an
intent that it shall survive the term of this Agreement then it shall survive.

25.0 Covenant Not to Solicit Employment

    Customer and Motorola hereto agree that during the period of time beginning
with the execution of this Agreement and ending with the termination of this
Agreement, neither party shall solicit any employee of the other involved in
providing engineering, installation, integration, maintenance, and/or warranty
service or to encourage such employee to work for the other. If, at any time,
this provision is found to be overly broad under the laws of an applicable
jurisdiction, this provision shall be modified as necessary to conform to such
laws rather than be stricken herefrom.

26.0 General

    Failure or delay on the part of Motorola or Customer to exercise any right,
power, or privilege hereunder shall not operate as a waiver. If any provision of
this Agreement is contrary to, prohibited by or held invalid by any law, rule,
order, or regulation of any government or by the final determination of any
state or federal court, such invalidity shall not affect the enforceability of
any other provisions not held to be invalid. Section and paragraph headings used
in this Agreement are for convenience only and are not to be used to construe
the provisions of this Agreement.

27.0 Authority

    Each party hereto represents and warrants that:

27.1It has obtained all necessary approvals, consents and authorizations of
third parties and governmental authorities to enter into this Agreement and has
obtained or will obtain all necessary approvals, consents and authorizations of
third parties and governmental authorities to perform and carry out its
obligations hereunder;

27.2The persons executing this Agreement on its behalf have express authority to
do so, and, in so doing, to bind the party thereto;

27.3The execution, delivery, and performance of this Agreement does not violate
any provision of any bylaw, charter, regulation, or any other governing
authority of the party; and;

27.4The execution, delivery, and performance of this Agreement has been duly
authorized by all necessary partnership or corporate action and this Agreement
is a valid and binding obligation of such party, enforceable in accordance with
its terms.

28.0 Term

    The term of this Agreement shall be from November 1, 2000 ***unless an
Exhibit provides otherwise; provided, however, that***.

29.0 Re-Exportation of Technical Data or Products

    Customer understands that all equipment, proprietary data, know-how,
software, or other data or information obtained by Customer from Motorola is
considered to be United States technology and is licensed for export and
re-export by the United States Government. Customer therefore agrees that it
will not, without the prior written consent of Motorola and the Office of Export
Control, United States Department of Commerce, Washington, DC 20230, USA,
knowingly export, re-export, or cause to be exported or re-exported, either
directly or indirectly, any such equipment, proprietary data, know-how,
software, or other data or information, or any direct or indirect product
thereof, to any destination

24

--------------------------------------------------------------------------------

prohibited or restricted under United States law. Customer understands that the
list of prohibited or restricted destinations may be amended from time to time
by the United States Department of Commerce and that all such amendments shall
be applicable to this Agreement.

30.0 Disputes and Dispute Resolution

    The parties will attempt to settle any claim or controversy arising out of
this Agreement through consultation and negotiation in good faith and a spirit
of mutual cooperation. If those attempts fail, then, except for disputes related
to alleged patent, copyright, or trademark infringement, the dispute will be
mediated by a mutually acceptable mediator to be chosen by Motorola and Customer
within thirty (30) days after written notice by the other demanding mediation.
Neither party may unreasonably withhold consent to the selection of a mediator,
and Motorola and Customer will share the costs of the mediation equally. Venue
for mediation shall be the United States of America. By mutual agreement,
however, the parties may postpone mediation until they have each completed some
specified but limited discovery about the dispute. The parties may also agree to
replace mediation with some other form of alternative dispute resolution (ADR),
such as neutral fact-finding or a mini-trial.

    Any dispute which the parties cannot resolve through negotiation, mediation,
or other form of ADR within four (4) months of the date of the initial demand
for it may then be submitted to the Federal District Court of Delaware for
resolution. The use of any ADR procedures will not be construed under the
doctrines of latches, waiver, or estoppel to affect adversely the rights of
either party. Nothing in this section will prevent either party from resorting
to judicial proceedings if (a) good faith efforts to resolve the dispute under
these procedures have been unsuccessful or (b) interim relief from a court is
necessary to prevent serious and irreparable injury to one party or to others.

31.0 Language

    The definitive text of this Agreement and its Exhibits shall be in English
and all communications among the parties in the course of the present Agreement
shall be made in English.

32.0 Government Contracts

    In the event that Customer elects to provide goods or services to a
Governmental Entity (defined herein), Customer does so solely at its option and
risk and agrees not to obligate Motorola as a subcontractor or otherwise to such
Governmental Entity. Customer remains solely and exclusively responsible for
compliance with all statutes, regulations, and provisions governing sales to
such entity. Motorola makes no representations, certifications, or warranties
whatsoever with respect to the ability of its goods, services, or prices to
satisfy any statutes, regulations, or provisions governing sales of goods or
services to such Governmental Entity. The term "Governmental Entity" as used
above includes any government agency, federal, provincial, or municipal, any
United States federal, state, or local government, agency, or instrumentality as
well as any other non-United States government, agency, or instrumentality.
Notwithstanding the above, if Customer elects to sell goods or services to a
Governmental Entity, Motorola will review any Customer request for, readily
available information which Motorola may, at its option supply.

33.0 Severability

    In the event that any one or more of the provisions contained in the
Agreement or in any of the Exhibits hereto should be determined to be invalid,
illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired. The parties shall endeavor in good faith to replace any invalid,
illegal, or unenforceable provision with a valid provision, the economic effect
of which comes as close as possible to that of the invalid, illegal, or
unenforceable provision.

25

--------------------------------------------------------------------------------

34.0 Entire Agreement

    This Agreement and the Exhibits hereto constitute the entire understanding
among the parties concerning the subject matter hereof and supersede all prior
discussions, agreements, and representations, whether oral or written, and
whether or not executed by the parties. The subject matter of this Agreement is
iDEN Infrastructure purchases. Documents or agreements relating to the parties'
equity ownership in each other, if any, Customer's purchases of Subscriber
equipment or Motorola financing agreements, if any, are not superseded by this
Agreement. The Equipment and Services purchased on or before October 31, 2000
under the terms and conditions of the iDEN Infrastructure Equipment Purchase
Agreement between Customer and Motorola and dated as of January 29, 1999, as
heretofore amended, shall be governed by such agreement except with respect to
the***. The terms and conditions for use of all Software, whenever purchased,
shall be as set forth in this Supply Agreement. All Equipment, Software and
Services purchased on or after November 1, 2000 shall be governed by the terms
and conditions of this Supply Agreement.

    No modification, Amendment, or other change may be made to this Agreement or
any Exhibit unless reduced to writing and executed by authorized representatives
of all parties, or in the case of a Change Order executed by authorized
representatives of Customer and Motorola.

    The terms and conditions of this Agreement shall prevail notwithstanding any
variance with the terms and conditions of any order submitted by Customer or any
acceptance or acknowledgment by Motorola following execution of this Agreement.
In no event shall the preprinted terms and conditions found on any Customer
purchase order, Motorola acknowledgment, a Change Order, or other form be
considered an Amendment, or modification of this Agreement, even if such
documents are signed by representatives of all parties. Such preprinted terms
and conditions shall be null and void and of no force and effect.

35.0 Counterparts

    This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original and all of which taken together shall constitute one and
the same instrument.

36.0 Commencement of Work

    Motorola's obligations to commence work hereunder shall begin upon the date
which Purchase Orders are acknowledged by Motorola or Project Amendments are
signed and delivered to Customer and Motorola. All time periods for completion
of Motorola's obligations shall commence on such date.

    Except as otherwise stated herein, this Agreement is effective as of the 1st
day of November 2000 ("Effective Date").

MOTOROLA, INC.   NEXTEL PARTNERS OPERATING CORP.
By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

(Authorized Signatory)      

--------------------------------------------------------------------------------

(Authorized Signatory) Name:       Name:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:       Title:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Date:       Date:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

26

--------------------------------------------------------------------------------



QuickLinks


iDEN® Infrastructure Supply Agreement
